DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/30/2021 has been entered and is currently under consideration.  Claims 1-15 and 17-21 remain pending in the application.  This action is non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi (JP 2009262646 of record with reference made to examiner provided machine translation) in view of Kishizoe (US 2015/0158344 of record) and Zhao (US 2013/0153102).
Regarding claim 1, Oizumi teaches 
A pneumatic tire (page 2, 1st paragraph) comprising:
a tread portion (Fig 1: tread 1), the tread portion comprising a tread cap layer (Fig 1: cap tread rubber layer 6) and a tread base layer (Fig 1: intermediate tread rubber layer 8);
the tread cap layer comprising a ground-contact surface (Fig 1: tread surface 5);
the tread portion comprising a sipe comprising an open end and a closed end (Fig 2: sipe 13),
the sipe extending radially inward from the ground-contacting surface of the tread portion to at least the tread base layer (Fig 3);
the tread cap layer being composed of a tread cap composition (cap tread rubber layer 6),
the tread base layer underlying the tread cap layer (Fig 1); and
the tread base layer being composed of a tread base composition (intermediate tread rubber layer 8).
Oizumi does not teach the tread cap composition comprising a diene-based elastomer and less than 0.5 parts by weight of a platelet type filler, based on 100 parts by weight of the elastomer.
In the same field of endeavor regarding tires, Kishizoe teaches a tread cap layer being composed of a tread cap composition, the tread cap composition comprising at least one diene-based elastomer and less than 0.5 parts by weight of talc, based on 100 parts by weight of the elastomer for the motivation of improving electrostatic suppression performance ([0003, 0044]; Kishizoe does not teach the tread cap comprising any talc).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread cap layer as taught by Oizumi with the tread cap composition as taught by Kishizoe in order to improve electrostatic suppression performance.
Oizumi does not teach the tread base composition comprising at least one diene-based elastomer and a platelet type filler, the platelet type filler in the tread base composition being present in the range of 0.5 to less than 10 parts by weight based on 100 parts by weight of the elastomer in the tread base composition.
In the same field of endeavor regarding tires, Zhao teaches a composition comprising at least one diene-based elastomer and up to 15 phr of a graphene platelets for the motivation of promoting stiffness while reducing hysteresis and internal heat buildup ([0007, 0014-0016, 0026]).
Zhao teaches a range of values for the composition of the tread base that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of 
Regarding claim 3, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi further teaches the tread portion further comprising an under tread layer (Fig 1: under tread rubber layer 7), the under tread layer underlying the tread base layer (Fig 3), and the under tread layer being composed of an under tread composition (under tread rubber layer 7).
Regarding claim 4, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 3.
Oizumi further teaches the closed end of the sipe is in contact with the under tread layer (Fig 3).
Regarding claim 5, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 3.
Oizumi further teaches the under tread composition comprising less than 0.1 part by weight of a platelet type filler (Oizumi does not teach the under tread being comprised of any platelet type filler).
Regarding claim 6, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 5.
Oizumi further teaches the platelet type filler being talc (Oizumi does not teach the under tread being comprised of any talc).
Regarding claim 7, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Kishizoe further teaches the tread cap composition comprising less than 0.1 part by weight of a platelet type filler (Kishizoe does not teach the tread cap comprising any talc).
Regarding claim 8, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 7.
Kishizoe further teaches the platelet type filler of the tread cap composition being talc (Kishizoe does not teach the tread cap comprising any talc).
Regarding claim 9, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Zhao further teaches the platelet type filler being selected from the group consisting of talc, clay, mica and graphene ([0026]).
Regarding claim 11, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not explicitly recite the tread base composition further comprising at least one grade of carbon black in the range from 15 to 80 parts by weight, based on 100 parts by weight of the elastomer.
However, Zhao teaches a range of values for the carbon black that overlaps with the claimed range ([0024-0025]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the carbon black as taught by Zhao that overlaps with the claimed range.
Regarding claim 12, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi further teaches the tread cap layer being in contact with the tread base layer (Fig 3).
Regarding claim 13, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 3.
Oizumi further teaches the tread base layer being in contact with the under tread layer (Fig 3).
Regarding claim 14, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Kishizoe further teaches the tread cap composition further comprising a reinforcing filler, the reinforcing filler comprising carbon black or silica ([0044]).
Regarding claim 15, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 14.
Oizumi in view of Kishizoe and Zhao does not explicitly teach the reinforcing filler in the tread cap composition being in the range of 25 to 125 parts by weight, based on 100 parts by weight of the elastomer.
However, Kishizoe teaches a range of values for the reinforcing filler that overlaps with the claimed range ([0044]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the reinforcing filler as taught by Kishizoe that overlaps with the claimed range.
Regarding claim 20
Oizumi further teaches a plurality of sipes, each sipe of the plurality of sipes comprising an open end and a closed end, the closed end of each of the plurality of sipes extending radially inward from the ground-contacting surface of the tread portion to at least the tread base layer (Fig 3: sipes 13).
Regarding claim 21, Oizumi teaches:
A pneumatic tire (page 2, 1st paragraph) comprising:
a tread portion (Fig 1: tread 1), the tread portion comprising a tread cap layer (Fig 1: cap tread rubber layer 6), a tread base layer (Fig 1: intermediate tread rubber layer 8), and an under tread layer (Fig 1: under tread rubber layer 7);
the tread cap layer comprising a ground-contact surface (Fig 1: tread surface 5);
the tread portion comprising a sipe comprising an open end and a closed end (Fig 2: sipe 13),
the sipe extending radially inward from the ground-contacting surface of the tread portion to at least the under tread layer (Fig 3);
the tread cap layer being composed of a tread cap composition (cap tread rubber layer 6),
the tread base layer underlying the tread cap layer (Fig 1); and
the under tread layer underlying the tread base layer (Fig 1), the under tread layer being composed of an under tread composition (under tread rubber layer 7), wherein the under tread layer overlies a belt skim layer containing a reinforcing component (Fig 1: belt layers 3).
Oizumi does not teach the tread cap composition comprising a diene-based elastomer and less than 0.5 parts by weight of a platelet type filler, based on 100 parts by weight of the elastomer.
In the same field of endeavor regarding tires, Kishizoe teaches a tread cap layer being composed of a tread cap composition, the tread cap composition comprising at least one diene-based elastomer and less than 0.5 parts by weight of talc, based on 100 parts by weight of the elastomer for the motivation of improving electrostatic suppression performance ([0003, 0044]; Kishizoe does not teach the tread cap comprising any talc).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread cap layer as taught by Oizumi with the tread cap composition as taught by Kishizoe in order to improve electrostatic suppression performance.
Oizumi does not teach the under tread composition comprising 0.5 to 20 parts by weight of a platelet type filler based on 100 parts by weight of the elastomer in the under tread composition
In the same field of endeavor regarding tires, Zhao teaches using a composition comprising up to 15 phr of a graphene platelets for the motivation of promoting stiffness while reducing hysteresis and internal heat buildup ([0007, 0026]).
Zhao teaches a range of values for the composition of the tread base that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the tread base composition as taught by Zhao that overlaps with the claimed range in order to promote stiffness while reducing hysteresis and internal heat buildup.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Zhao as applied to claim 1 above, and further in view of Yamakawa (US 2011/0162770 of record).
Regarding claim 2, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not teach the closed end of the sipe is in contact with the tread base composition.
In the same field of endeavor regarding tires, Yamakawa teaches a tire comprising a tread cap and base wherein a closed end of a sipe is in contact with the tread base composition for the motivation of preventing formation of cracks (Fig 5: upper layer 8, lower layer 7, sipes 6; [0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread as taught by Oizumi in view of Kishizoe and Zhao to include the sipes wherein a closed end of the sipes are in contact with the tread base composition in order to prevent formation of cracks.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Zhao as applied to claim 1 and 9 above, and further in view of Rugheimer et al. (US 2015/0344315 of record) hereinafter Rugheimer.
Regarding claim 10, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 9.
Oizumi in view of Kishizoe and Zhao does not teach the talc in the tread base layer comprising at least one of the properties of a mean particle size diameter in the range of 1 to 10 microns or a surface area of 5 to 20 m2/g.
In the same field of endeavor regarding rubber compositions, Rugheimer teaches a platelet type filler comprising talc having a diameter of 1 micron for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012, 0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type filler as taught by Oizumi in view of Kishizoe and Zhao with the talc as taught by Rugheimer in order to achieve desired functional, processing, or reinforcement properties.
Regarding claim 17, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not teach the platelet type filler in the tread base composition comprising a Hegman fineness in the range of 4 to 7.
Rugheimer teaches a platelet type filler comprising a range of values for the Hegman fineness that overlaps with the claimed range for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the Hegman fineness as taught by Rugheimer that overlaps with the claimed range in order to achieve desired functional, processing, or reinforcement properties.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Zhao as applied to claim 1 above, and further in view of Rugheimer and Blok et al. (US 2018/0105631) hereinafter Blok.
Regarding claim 18, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not teach the platelet type filler in the tread base composition comprising a surface modified talc.
Rugheimer teaches a platelet type filler comprising talc for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type filler as taught by Oizumi in view of Kishizoe and Zhao with the talc as taught by Rugheimer in order to achieve desired functional, processing, or reinforcement properties.
Oizumi in view of Kishizoe, Zhao, and Rugheimer does not teach a surface modified talc.
In the same field of endeavor regarding tires, Blok teaches coupling a hydrocarbon polymer modifier to an elastomer and filler for the motivation of improving the wet traction with the use of a high-Tg HPM while maintaining or improving tread wear and rolling resistance through improved filler dispersion ([0008, 0112]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type talc filler as taught by Oizumi in view of Kishizoe, Zhao, and Rugheimer with the coupling treatment as taught by Blok in order to improve the wet traction with the use of a high-Tg HPM while maintaining or improving tread wear and rolling resistance through improved filler dispersion.
Regarding claim 19, Oizumi in view of Kishizoe, Zhao, Rugheimer, and Blok teaches the tire of claim 18.
Blok further teaches the surface modified talc comprising a surface modified with a coupling agent ([0008, 0017, 0112]).
Response to Arguments
Applicant’s arguments filed 11/30/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oizumi in view of Kishizoe and Zhao.  This action is non-final.
Applicant arguments regarding Zhao (US 2012/0132332) have been considered and are persuasive.  See new grounds of rejection above using Zhao (US 2013/0153102).
Applicant arguments regarding Kuuni have been considered and are persuasive.  See new grounds of rejection above.
Regarding claims 1 and 21, applicant argues that the prior art does not teach less than 0.5 parts by weight based on 100 parts by weight of the elastomer of platelet-type filler/talc.  Applicant argues that the insulating rubber of Kishizoe can include any conventional additives, including talc.  However, Kishizoe does not contain any reference to talc or platelet-type filler in the tread cap layer.  One of ordinary skill in the art would reasonably interpret silence of a material when listing ingredients to mean absence of that ingredient.  Furthermore, Kishizoe recites that “conventional additives… may be added“.  Therefore even if talc or platelet-type filler in the tread cap layer were recited as a potential additive, it would be optional, i.e. present or not present.
Applicant argues that Rugheimer does not teach use of talc in tires.  Applicant argues that the broad disclosure of Rugheimer would not lead one of ordinary skill to reach the claimed invention.  However, Oizumi teaches 3 distinct rubber tread layers in a tire.  Rugheimer teaches using talc in rubber compositions for the motivation of achieving desired functional, processing, or reinforcement properties.  It is within the purview of one of ordinary skill to apply the broader teachings of the rubber/talc composition to the individual rubber layers of the tread as taught by Oizumi and would have been motivated to do so to enhance the material properties. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For at least the above reasons, the application is not in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


                                                                                                                                                                                                 /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743